Title: From Thomas Jefferson to David Gelston, 21 October 1805
From: Jefferson, Thomas
To: Gelston, David


                  
                     Sir
                     
                     
                        Washington Oct. 21. 05
                  
                  Hoping that the present favorable change of weather will re-establish the health of New York, and restore it’s commercial communications, I take the liberty of recalling to your mind your letter of July 23. in which you mentioned that you had recieved from mr Appleton a bill of lading for 10. cases of Tuscan wine, & that you would forward the wine. I presume the wine itself arrived and now ask the favor of you to forward it by the first vessel to this neighborhood. that is to say, to Washington, Georgetown or Alexandria. should there be no prospect of a vessel bound to one of these places, it might be sent to Norfolk to the address of my friends Newton & Taylor, or perhaps of Taylor alone, as I am not certain Newton’s name is of the firm.
                  Mr. Madison being at Philadelphia where also Majr. Butler was he undertook to do whatever was necessary as to the wines &c from Marseilles. I only understood from him that the agents of the importing vessel had some claim against it. if you will be so good as to inform me of it’s amount it shall be remitted, and the wine will be acceptable as soon as it can be forwarded here. Accept my friendly salutations & assurances of respect
                  
                     Th: Jefferson
                     
                  
               